IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                               September 4, 2009
                                No. 08-60965
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk



LEIDY YAMILETH GAVARRETE,
                                           Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                              BIA No. A99 668 164


Before KING, STEWART and HAYNES, Circuit Judges.
PER CURIAM:*
      Leidy Yamileth Gavarrete, a native and citizen of El Salvador, petitions
this court to review the decision of the Board of Immigration Appeals (BIA)
dismissing her appeal from the immigration judge’s denial of her application for
asylum, withholding of removal, and for relief under the Convention Against
Torture (CAT). Gavarrete argues, for the first time in this court, that her claim
for asylum and withholding of removal is based on her membership in a



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-60965

particular social group: “young females of Central America.” Because Gavarrete
did not raise this argument before the BIA, the issue is unexhausted, and this
court lacks jurisdiction to consider it. See Omari v. Holder, 562 F.3d 314, 317-19
(5th Cir. 2009); Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001); 8 U.S.C.
§ 1252(d)(1).
      Gavarrete does not directly challenge in her petition for review or brief the
BIA’s determination that she failed to establish past persecution or a well-
founded fear of persecution on account of a statutorily protected ground. Rather,
she concedes that she did not argue before the BIA or IJ that she was a member
of the particular social group consisting of “young females of Central America.”
She also does not challenge the BIA’s determination that she had waived any
claim for relief under the CAT. Gavarrete has abandoned these issues by failing
to brief them. Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, Gavarrete’s petition for review is DENIED in part and
DISMISSED in part for lack of jurisdiction.




                                        2